Name: Commission Regulation (EEC) No 2675/80 of 17 October 1980 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/ 14 18 . 10 . 80Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2675/80 of 17 October 1980 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1687/76 is hereby amended as follows : 1 . Article 3 ( 1 ) (a) shall be replaced by the following : '(a) in respect of products to be exported, either in the same state or after processing, they have : 1 . left the geographical territory of the Community as defined in Article 9 (2) of Regulation (EEC) No 2730/79 ; or 2. in the case specified in Article 5 ( 1 ) of Regu ­ lation (EEC) No 2730/79, reached their destination ; or 3 . been placed in a victualling warehouse approved pursuant to Article 26 of Regula ­ tion (EEC) No 2730/79 ; or 4. as regards products of the cereals sector, become unfit for human and animal consumption.' 2. The following paragraph shall be added to Article THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Articles 12 (4) and 26 (3) thereof, and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products, Whereas Commission Regulation (EEC) No 1 687/76 (3), as last amended by Regulation (EEC) No 1649/80 (4), prescribes the provisions to be applied when products subject to a specific use and/or destina ­ tion are removed from intervention stock ; Whereas Article 26 of Commission Regulation (EEC) No 2730/79 (5), as last amended by Regulation (EEC) No 2674/80 (6), provides for the advance payment of refunds when products have been placed in a victualling warehouse ; whereas in such cases the ware ­ house-keeper must undertake to use the products as supplies for victualling within the Community ; whereas such supplies are treated as exports for refund purposes ; whereas products from intervention should be considered as exported when being placed in such warehouses ; Whereas it might happen that products for victualling will not reach their destination ; whereas in such cases a fixed amount should be paid ; whereas provisions of Article 28 of Regulation (EEC) No 2730/79 will apply in cases where an export refund has been paid in advance ; whereas in cases where no refund is appli ­ cable, the selling price is supposed to reflect this condition and such products are therefore in a posi ­ tion similar to those having benefited from an export refund ; whereas for such products the provisions of Articles 26 to 29 of Regulation (EEC) No 2730/79 should apply with the exception of Article 28 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, 3 : 3 . When products have been placed in a victualling warehouse as referred to in paragraph 1 (a) (3), the provisions of Articles 26 to 29 of Regula ­ tion (EEC) No 2730/79 shall apply with the excep ­ tion of Article 28 (3) even though no refund is applicable . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall on request apply with effect from 1 January 1980 . ( i ) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 186, 19 . 7 . 1980, p. 1 . (J) OJ No L 190, 14. 7. 1976, p. 1 . (4) OJ No L 163, 28 . 6 . 1980, p. 35 . (5) OJ No L 317, 12. 12. 1979, p. 1 . (6) See page 1 1 of this Official Journal . 18 . 10 . 80 Official Journal of the European Communities No L 274/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1980 . For the Commission Finn GUNDELACH Vice-President